DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 10-18) in the reply filed on 7/26/2021 is acknowledged.
Newly submitted claims 19-20 on 11/10/2021 are directed to an invention that is independent or distinct from the invention originally elected for the following reasons: Claim 19 is directed to a distinct product from the previously elected product of invention II (claims 10-18) (see restriction requirement dated 6/2/2021 and applicants election on 7/26/2021).  Claim 19 is directed towards a product having two internal temperature sensors, outdoor temperature sensor, and a preset timer, whereas elected Invention II is directed towards unprompted one-way communication from a remote temperature sensor.  Thus the two inventions are distinct.
Accordingly, claims 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
The status of the claims as filed in the reply dated 11/10/2021 are as follows: 
Claims 19-20 are newly added;
Claims 17-18 are cancelled by the applicant;
Claims 1-16 and 19-20 are pending;

Claims 10-16 are being examined.

Drawings
The drawings were received on 11/10/2021.  These drawings are accepted.

Specification
The amended abstract was received on 11/10/2021 and is accepted.
The amended title of the invention was received on 11/10/2021 and is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US2008/0017723A1, as previously cited) in view of Rein (US5341988).
Re Claim 10. Johnson teaches a single-package air conditioner unit (10) defining a vertical direction, a lateral direction, and a transverse direction (inherent coordinate system of a three-dimensional object), the single-package air conditioner unit comprising (Figures 1-3): 
a cabinet (16) defining an outdoor portion (right portion of 16 from wall 14) and an indoor portion (left portion of 16 from wall 14) (Figure 1, wherein 14 is an exterior wall, 28 is an interior room, and 48 is outside air; Paragraphs 22-24); 
an outdoor heat exchanger assembly (42, 20) disposed in the outdoor portion and comprising an outdoor heat exchanger (42) and an outdoor fan (20) (Figure 1; Paragraphs 22-24); 
an indoor heat exchanger assembly (46, 22) disposed in the indoor portion and comprising an indoor heat exchanger (46) and an indoor fan (22) (Figure 1; Paragraphs 22-24); 
a compressor (40) in fluid communication (via refrigerant circuit 18) with the outdoor heat exchanger (42) and the indoor heat exchanger (46) to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (Figure 1; Paragraphs 22-24); 
an internal temperature sensor (64) attached to the cabinet (16) within the indoor portion (Figure 3) (Paragraphs 32-37; 

a controller (52, 64) in operative communication with the compressor (40), the internal temperature sensor (64), and the remote temperature sensor (54), the controller being configured to initiate a conditioning operation (Figures 1, 3; Paragraphs 32-37), 
the conditioning operation comprising receiving (via transmitters 58, 58’) a remote temperature value from the remote temperature sensor to the controller, evaluating the remote temperature value against a predetermined temperature range (Paragraph 33 teaches determining if the remote temperature sensor reading is abnormal), receiving an internal temperature value (via signal line 66) from the internal temperature sensor, making a selection between the remote temperature value and the internal temperature value based on the evaluation, and directing the compressor based on the selection (Figures 1, 3; Paragraphs 32-37 teach receiving the remote temperature reading and the cabinet temperature reading, validating the remote temperature reading, and selecting one of the temperature readings to control the compressor). 
Johnson teaches that the remote temperature sensor and the controller communicate with each other (Paragraph 26, 33), but fails to specifically teach said communication is unprompted in one-way communication.
However, Rein teaches unprompted one-way communication between a remote temperature sensor (58 is the remote sensor and 64 is the temperature component) and a controller (68) (Figures 1-3, 13-14; Column 8 lines 27 to Column 9 line 20, wherein the zone sensor 58 includes a wireless transmitter 65. A transmitter is a one-way communication device; Column 21 lines 19-34).


Re Claim 11. Johnson teaches the remote temperature value is a detected temperature value corresponding to a temperature at the remote temperature sensor (Figures 1, 3; Paragraphs 32-38). 
Re Claim 12. Johnson teaches wherein the remote temperature value is a second remote temperature value, wherein the conditioning operation further comprises receiving a first remote temperature value from the remote temperature sensor prior to receiving the second remote temperature value, the first temperature value corresponding to a previous temperature at the remote temperature sensor, and wherein the second detected temperature value is detected within the predetermined time period (Figures 1, 3; Paragraphs 32-38, The remote temperature value is continually transmitted and evaluated by the microprocessors.  Thus, the remote temperature value is detected within a predetermined timeframe. Further, paragraph 37 lines 23-25 specifically teach “determining in the wireless configuration (FIG. 3) whether a valid low airflow temperature reading 68 fails to be communicated to microprocessor 38 and 52”, wherein the “fails to be communicated” would be interpreted as including no value received from the remote temperature sensor, which would require a timer of some sorts to determine if no reading was communicated or received.  Additionally, the presence of process limitations on product 
Johnson fails to specifically teach initiating a preset timer measuring a predetermined time period in response to receiving the first remote temperature value.
However, Rein teaches initiating a preset timer measuring a predetermined time period in response to receiving the first remote temperature value and wherein the second detected temperature value is detected within the predetermined time period (Figures 1-3, 13-14; Column 8 lines 27 to Column 9 line 20, Column 21 line 19 to Column 22 line 16).  Rein teaches the benefit of the timer is to determine when sensor failure or transmission medium failure has occurred for the one-way communication.  (Rein Column 21 lines 22-29 recites “These timers or their equivalent are important to this system because the transmissions from zone sensor 58 to the controller 68 are essentially one way, and the controller 68 needs some means for determining when sensor failure or transmission medium failure has occurred”).
Therefore, in view of Rein’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add preset timers to the controller of Johnson in order to validate proper signal transmission from the remote sensor (Rein Column 21 lines 22-29).
Re Claim 13. Johnson teaches wherein the conditioning operation further comprises wherein the detected temperature value is detected following the failed temperature detection event (Figures 1, 3; Paragraphs 32-38; The remote temperature value is continually transmitted and evaluated by the microprocessors.  Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113).

However, Rein teaches initiating a preset timer measuring a predetermined time period prior to receiving the detected temperature value, determining a failed detection event wherein no value is received from the remote temperature sensor within the predetermined time period (Figures 1-3, 13-14; Column 8 lines 27 to Column 9 line 20, Column 21 line 19 to Column 22 line 16).  Rein teaches the benefit of the timer is to determine when sensor failure or transmission medium failure has occurred for the one-way communication.  (Rein Column 21 lines 22-29 recites “These timers or their equivalent are important to this system because the transmissions from zone sensor 58 to the controller 68 are essentially one way, and the controller 68 needs some means for determining when sensor failure or transmission medium failure has occurred”).
Therefore, in view of Rein’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add preset timers to the controller of Johnson in order to validate proper signal transmission from the remote sensors (Rein Column 21 lines 22-29).
Re Claim 14. Johnson teaches the remote temperature value replaces a preset failing temperature value stored within the single-package air conditioner unit, the preset failing temperature value being predetermined to be outside of the predetermined temperature range (Figures 1, 3; Paragraphs 32-38; The cabinet temperature value will replace the failed remote temperature value; The presence of process limitations on product claims, which product does 
Re Claim 15. Johnson teaches making the selection comprises selecting the remote temperature value in response to the remote temperature value being evaluated as within the predetermined temperature range (Figures 1, 3; Paragraphs 32-38). 
Re Claim 16. Johnson teaches making the selection comprises selecting the internal temperature value in response to the remote temperature value being evaluated as outside of the predetermined temperature range (Figures 1, 3; Paragraphs 32-38). 

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
Applicant argues on page 12 of the reply that Johnson fails to teach “receiving a remote temperature value passively from the remote temperature sensor”.  This argument is moot in view of the new grounds of rejection based on Rein.  Rein teaches one-way communication between a remote temperature sensor and a controller (see rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/TRAVIS RUBY/Primary Examiner, Art Unit 3763